   Fill in this information to identify the case:

Debtor 1                 Josh Lee Young
                         _____________________________________________________________________


Debtor 2                 _____________________________________________________________________
(Spouse, if filing)

                                        Northern District of Ohio
United States Bankruptcy Court for the: ______________________________________________________________________________________________________

             1740615
Case number __________________________



 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                                     12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of creditor:                                                                                                             2
                                                                                                   Court claim no. (if known): _______________________
 Wells Fargo Bank, N.A.




                                                                                                   Date of payment change:
                                                                                                   Must be at least 21 days after date
                                                                                                   of this notice                           07/01/2019
                                                                                                                                            _____________


                                                                                                  New total payment:
                                                                                                                                             507.37
                                                                                                                                            $________________
                                                                                                  Principal, interest, and escrow, if any
 Last 4 digits of any number you use to
 identify the debtor’s account:                                      0 ____
                                                                    ____ 2 ____
                                                                            0 ____
                                                                                9

   Part 1:            Escrow Account Payment Adjustment

  1.        Will there be a change in the debtor’s escrow account payment?

               No
            
            ✔   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
                for the change. If a statement is not attached, explain why:



                                           159.05                                                                                 277.23
                Current escrow payment: $ _________________                                                 New escrow payment: $ _________________

  Part 2:             Mortgage Payment Adjustment

  2.        Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
            variable-rate account?
            
            ✔   No
               Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why:



                Current interest rate: __________________%                                      New interest rate: __________________%

                Current principal and interest payment: $ __________________                    New principal and interest payment: $ __________________

  Part 3:             Other Payment Change


       3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
             ✔
                 No
                 Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                  (Court approval may be required before the payment change can take effect.)
                Reason for change:



                      Current mortgage payment: $ _________________                                New mortgage payment: $ _________________
 Official Form 410S1                                                    Notice of Mortgage Payment Change                                             page 1

                17-40615-tnap                Doc          FILED 05/24/19                  ENTERED 05/24/19 12:23:21                      Page 1 of 7
                     Josh Lee Young                                                                               1740615
      Debtor 1       ________________________________________________________                 Case number (if known) ______________________
                     First Name         Middle Name         Last Name




 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 Check the appropriate box.

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.




     /s/Tavon Taylor
      ______________________________________________________________
      Signature
                                                                                          05/24/2019
                                                                                    Date _______________




 Print:______________________________________________________________
        TAYLOR,TAVON                                                                 VP Loan Documentation
                                                                                    ____________________________________________________________
        First Name                Middle Name               Last Name               Title


 Company Wells Fargo Bank, N.A.
         ____________________________________________________________

 Address    MAC N9286-01Y
            _____________________________________________________________
            Number                    Street

            1000 Blue Gentian Road
            _____________________________________________________________
            Address 2

             Eagan                                   MN      55121-7700
            _____________________________________________________________
              City                                             State     ZIP Code



                     800-274-7025                                                    NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone _________________________                                            ____________________________________________________________
                                                                                    Email




Official Form 410S1                                           Notice of Mortgage Payment Change                                               page 2


       17-40615-tnap                    Doc           FILED 05/24/19      ENTERED 05/24/19 12:23:21                         Page 2 of 7
                     UNITED STATES BANKRUPTCY COURT
                                                      Northern District of Ohio


                                                  Chapter 13 No. 1740615
                                                  Judge: KAY WOODS

In re:
Josh Lee Young
                                         Debtor(s).

                                         CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before May 28, 2019 via filing with the US
Bankruptcy Court's CM ECF system and/or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                           By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                   Josh Lee Young
                                   370 Summer

                                   Leetonia OH 44431



                                  By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                   N/A




Debtor’s Attorney:                By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                   Robert A. Ciotola
                                   Attorney
                                   3701 Boardman Canfield Road
                                   Unit 1
                                   Canfield OH 44406


                                  By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                   N/A




Trustee:                          By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                   Michael A. Gallo
                                   Trustee
                                   5048 Belmont Avenue

                                   Youngstown OH 44505

                                                        _______________________________________________
                                                        /s/Tavon Taylor
                                                         VP Loan Documentation
                                                         Wells Fargo Bank, N.A.
           17-40615-tnap       Doc       FILED 05/24/19           ENTERED 05/24/19 12:23:21             Page 3 of 7
                                                                           PERF
                                 Return Mail Operations                                   Escrow Review Statement
                                 PO Box 14547
                                                                                          For informational purposes only
                                 Des Moines, IA 50306-4547
                                                                                          Statement Date:                                      May 9, 2019
                                                                                          Loan number:
                                                                                          Property address:
                                                                                                370 SOMER ST
                                                                                                LEETONIA OH 44431-1249


                                                                                          Customer Service
                                                                                                 Online                          Telephone
                                                                                                 wellsfargo.com                  1-800-340-0473
          JOSHUA L YOUNG
                                                                                                 Correspondence                  Hours of operation
          370 SOMER ST                                                                           PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
          LEETONIA OH 44431-1249                                                                 Des Moines, IA 50306
                                                                                                 To learn more, go to:
                                                                                                 wellsfargo.com/escrow


                                                                                                   We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.
These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                             The escrow account has a shortage of
Here's what we found:
     • Required Minimum Balance: The escrow account balance is projected to                               $855.23
        fall below the required minimum balance. This means there is a shortage.

     • Payments: As of the July 1, 2019 payment, the contractual portion of the
        escrow payment increases.



  Part 1 - Mortgage payment

       Option 1                  Pay the shortage amount over 12 months
                                  Previous payment through New payment beginning with
                                  06/01/2019 payment date   the 07/01/2019 payment
                                                                                                Option 1: No action required
 Principal and/or interest                  $230.14                   $230.14

 Escrow payment                              $159.05                  $277.23               Starting July 1, 2019 the new contractual payment
 Total payment amount
                                                                                            amount will be $507.37
                                           $389.19                   $507.37

       Option 2                  Pay the shortage amount of $855.23
                                  Previous payment through New payment beginning with
                                  06/01/2019 payment date   the 07/01/2019 payment
                                                                                                Option 2: Pay shortage in full
 Principal and/or interest                  $230.14                   $230.14

 Escrow payment                              $159.05                  $205.96               Starting July 1, 2019 the new contractual payment
 Total payment amount                                                                       amount will be $436.10
                                           $389.19                   $436.10




                                                       See Page 2 for additional details.


                                        Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                        States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                        Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                        payments, please contact your attorney or the Trustee’s office before directly sending any
                                        amounts relating to this escrow shortage

                                                                  If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                  and mail it along with a check for $855.23 to the address that appears on this coupon.
  JOSHUA L YOUNG
                                                                  This payment must be received no later than July 1, 2019.


              Wells Fargo Home Mortgage
              PO Box 10394
              Des Moines, IA 50306-0394




        708                            6 10 02 00038919 00043610 00124442 00085523 3
          17-40615-tnap             Doc        FILED 05/24/19             ENTERED 05/24/19 12:23:21                          Page 4 of 7
                                                                                                                                               Page 2 of 3
                                                                                                                        Loan Number:


     Part 2 - Payment calculations
For the past review period, the amount of the escrow items was $2,448.66. For the coming year, we expect the amount paid from escrow to be
$2,471.52.

How was the escrow payment calculated?
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                        New monthly
                                      05/17 - 04/18     01/18 - 12/18        07/18 - 05/19   07/19 - 06/20
                                                                                                                       # of               escrow
                                        (Actual)          (Actual)             (Actual)       (Projected)
                                                                                                                      months              amount

Property taxes                               $830.01           $830.08            $825.34        $820.60       ÷         12        =          $68.38
Property insurance                           $722.00         $1,106.00           $1,305.00     $1,304.00       ÷         12        =         $108.67
Total taxes and insurance                   $1,552.01        $1,936.08           $2,130.34      $2,124.60      ÷         12        =         $177.05
Escrow shortage                                $0.00             $0.00              $0.00        $855.23       ÷         12        =           $71.27**
Mortgage insurance                           $362.68           $356.52             $322.81       $346.92       ÷         12        =          $28.91

Total escrow                               $1,914.69         $2,292.60           $2,453.15     $3,326.75       ÷         12        =          $277.23


**
    This amount is added to the payment if Option 1 on page 1 is selected.


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                    (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance February, 2020                                    -$692.33          table)

Bankruptcy adjustment‡                                                 +            $191.20

Minimum balance for the escrow account†                                 -          $354.10          (Calculated as: $177.05 X 2 months)


Escrow shortage                                                        =           -$855.23


‡
 This adjustment of $191.20, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
confirmed bankruptcy plan.
†
 The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
account, we add the yearly escrow payments, and divide by 12 (this amount does not include mortgage insurance). We take this amount and multiply
it by 2 as allowed by state laws and/or the mortgage contract to determine the cash reserve.




            17-40615-tnap             Doc        FILED 05/24/19                ENTERED 05/24/19 12:23:21                    Page 5 of 7
                                                                                                                                                             Page 3 of 3
                                                                                                                                  Loan Number:



  Part 3 - Escrow account projections
Escrow account projections from July, 2019 to June, 2020
                                           What we
                Payments to                expect to                                                                    Projected escrow        Balance required
Date              escrow                    pay out         Description                                                     balance              in the account
Jun 2019                                                    Starting balance                                                     $15.87                   $1,062.30
Jul 2019              $205.96                    $28.91     FHA Insurance                                                       $192.92                   $1,239.35
Aug 2019              $205.96                    $28.91     FHA Insurance                                                      $369.97                    $1,416.40
Aug 2019                 $0.00                 $410.30      COLUMBIANA COUNTY(4)(A)                                             -$40.33                   $1,006.10
Sep 2019              $205.96                    $28.91     FHA Insurance                                                       $136.72                   $1,183.15
Oct 2019              $205.96                    $28.91     FHA Insurance                                                       $313.77                   $1,360.20
Nov 2019              $205.96                    $28.91     FHA Insurance                                                      $490.82                    $1,537.25
Dec 2019              $205.96                    $28.91     FHA Insurance                                                      $667.87                    $1,714.30
Dec 2019                 $0.00               $1,304.00      STATE FARM INS                                                     -$636.13                    $410.30
Jan 2020              $205.96                    $28.91     FHA Insurance                                                      -$459.08                    $587.35
Feb 2020              $205.96                    $28.91     FHA Insurance                                                     -$282.03                     $764.40
Feb 2020                 $0.00                 $410.30      COLUMBIANA COUNTY(4)(A)                                           -$692.33                    $354.10
Mar 2020              $205.96                    $28.91     FHA Insurance                                                      -$515.28                     $531.15
Apr 2020              $205.96                    $28.91     FHA Insurance                                                     -$338.23                     $708.20
May 2020              $205.96                    $28.91     FHA Insurance                                                      -$161.18                    $885.25
Jun 2020              $205.96                    $28.91     FHA Insurance                                                        $15.87                   $1,062.30

Totals              $2,471.52                 $2,471.52



  Part 4 - Escrow account history
Escrow account activity from July, 2018 to June, 2019
                         Deposits to escrow                   Payments from escrow                                                        Escrow balance
   Date         Actual      Projected Difference          Actual   Projected Difference                 Description           Actual         Projected Difference
Jul 2018                                                                                            Starting Balance           -$533.83        $776.04       -$1,309.87
Jul 2018         $159.81         $159.05        $0.76        $0.00             $29.71     -$29.71   FHA Insurance              -$374.02        $905.38       -$1,279.40

Jul 2018           $0.00          $0.00         $0.00        $29.71            $0.00       $29.71   FHA Insurance              -$403.73        $905.38       -$1,309.11

Aug 2018         $159.81         $159.05        $0.76        $0.00             $29.71     -$29.71   FHA Insurance              -$243.92       $1,034.72      -$1,278.64

Aug 2018           $0.00          $0.00         $0.00      $415.04        $415.04          $0.00    COLUMBIANA COUNTY(4)(A)    -$658.96        $619.68       -$1,278.64

Aug 2018           $0.00          $0.00         $0.00        $29.71            $0.00       $29.71   FHA Insurance              -$688.67        $619.68       -$1,308.35

Sep 2018         $159.81         $159.05        $0.76        $0.00             $29.71     -$29.71   FHA Insurance              -$528.86        $749.02       -$1,277.88

Sep 2018           $0.00          $0.00         $0.00        $29.71            $0.00       $29.71   FHA Insurance              -$558.57        $749.02       -$1,307.59

Oct 2018         $159.81         $159.05        $0.76        $0.00             $29.71     -$29.71   FHA Insurance              -$398.76        $878.36        -$1,277.12

Oct 2018           $0.00          $0.00         $0.00        $29.71            $0.00       $29.71   FHA Insurance              -$428.47        $878.36       -$1,306.83

Nov 2018         $319.62         $159.05      $160.57        $0.00             $29.71     -$29.71   FHA Insurance              -$108.85       $1,007.70       -$1,116.55

Nov 2018           $0.00          $0.00         $0.00        $0.00        $722.00       -$722.00    WOODVILLE MUT INS          -$108.85        $285.70         -$394.55

Nov 2018           $0.00          $0.00         $0.00        $29.71            $0.00       $29.71   FHA Insurance              -$138.56        $285.70        -$424.26

Dec 2018         $159.81         $159.05        $0.76        $29.71            $29.71      $0.00    FHA Insurance                -$8.46        $415.04        -$423.50

Dec 2018           $0.00          $0.00         $0.00     $1,106.00            $0.00    $1,106.00   STATE FARM INS            -$1,114.46       $415.04       -$1,529.50

Jan 2019         $163.54         $159.05        $4.49        $0.00             $29.71     -$29.71   FHA Insurance              -$950.92        $544.38       -$1,495.30

Jan 2019           $0.00          $0.00         $0.00        $28.91            $0.00      $28.91    FHA Insurance              -$979.83        $544.38       -$1,524.21

Jan 2019           $0.00          $0.00         $0.00      $199.00             $0.00     $199.00    STATE FARM INS            -$1,178.83       $544.38       -$1,723.21

Feb 2019         $159.05         $159.05        $0.00        $0.00             $29.71     -$29.71   FHA Insurance             -$1,019.78       $673.72       -$1,693.50

Feb 2019           $0.00          $0.00         $0.00      $410.30        $415.04          -$4.74   COLUMBIANA COUNTY(4)(A)   -$1,430.08       $258.68       -$1,688.76

Feb 2019           $0.00          $0.00         $0.00        $28.91            $0.00      $28.91    FHA Insurance             -$1,458.99       $258.68        -$1,717.67

Mar 2019         $318.10         $159.05      $159.05        $0.00             $29.71     -$29.71   FHA Insurance             -$1,140.89       $388.02       -$1,528.91

Mar 2019           $0.00          $0.00         $0.00        $28.91            $0.00      $28.91    FHA Insurance             -$1,169.80       $388.02       -$1,557.82

Apr 2019         $159.05         $159.05        $0.00        $0.00             $29.71     -$29.71   FHA Insurance             -$1,010.75       $517.36        -$1,528.11

Apr 2019           $0.00          $0.00         $0.00        $28.91            $0.00      $28.91    FHA Insurance             -$1,039.66       $517.36       -$1,557.02

May 2019         $954.30         $159.05      $795.25        $0.00             $29.71     -$29.71   FHA Insurance               -$85.36        $646.70         -$732.06
(estimate)

May 2019           $0.00          $0.00         $0.00        $28.91            $0.00      $28.91    FHA Insurance               -$114.27       $646.70         -$760.97

Jun 2019         $159.05         $159.05        $0.00        $28.91            $29.71     -$0.80    FHA Insurance                 $15.87       $776.04         -$760.17
(estimate)

Totals          $3,031.76    $1,908.60       $1,123.16    $2,482.06     $1,908.60        $573.46




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
reserved. NMLSR ID 399801 4/18



             17-40615-tnap            Doc        FILED 05/24/19                  ENTERED 05/24/19 12:23:21                             Page 6 of 7
17-40615-tnap   Doc   FILED 05/24/19   ENTERED 05/24/19 12:23:21   Page 7 of 7
